Case 0:19-cv-62974-RAR Document 67 Entered on FLSD Docket 08/22/2020 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-CV-62974-RUIZ/STRAUSS

  OJ COMMERCE LLC,

          Plaintiff,
  v.

  HOME CITY INC,

        Defendant.
  ______________________________/

          ORDER ON MOTION TO MODIFY CONFIDENTIALITY AGREEMENT

          THIS MATTER came before the Court upon Plaintiff’s Expedited Motion to Modify

  Confidentiality Agreement (“Motion”) [DE 64]. I have reviewed the Motion and Defendant’s

  Response thereto [DE 66]. The Motion seeks to modify the parties’ Stipulated Confidentiality

  Order [DE 20] in two ways. First, it seeks to modify the “highly confidential” definition under the

  Stipulated Confidentiality Order (an order whose terms the parties negotiated and jointly proposed

  and that I previously found good cause to enter) to include “recent financial documents.” Second,

  it seeks to apply the Restatement (Second) of Torts definition to “trade secret,” as used in the

  Stipulated Confidentiality Order, instead of the Florida statutory definition that I applied at a recent

  discovery hearing. As the party seeking modification, Plaintiff has the burden of demonstrating

  good cause. See In re: Chiquita Brands Int’l, Inc., 965 F.3d 1238, 1250 (11th Cir. 2020).

          The Motion represents the fifth set of discovery disputes in this case that have come before

  me in less than three months, with the prior discovery disputes necessitating three discovery

  hearings and another ruling based solely on a written motion and response. Most recently, I held

  a discovery hearing on August 12, 2020, concerning fourteen “highly confidential” (also referred

  to as “attorneys’ eyes only”) designations that Plaintiff made to documents it produced pursuant
Case 0:19-cv-62974-RAR Document 67 Entered on FLSD Docket 08/22/2020 Page 2 of 5



  to the parties’ Stipulated Confidentiality Order [DE 20]. Four of the documents at issue were

  relatively vanilla financial documents [see DE 61 at pp. 49-63]. I downgraded all fourteen “highly

  confidential” designations to “confidential,” and I awarded reasonable attorneys’ fees under Fed.

  R. Civ. P. 37 in connection with the dispute regarding the four financial documents, finding that

  Plaintiff’s position was not substantially justified [see DE 63]. That finding was because the

  definition of “highly confidential” under the parties’ Stipulated Confidentiality Order plainly does

  not include financial documents. See DE 20 at ¶ 5.a (“[T]he term Highly Confidential shall mean

  scientific or technical trade secret information, design specifications, and technical or scientific

  information, strategic information, product development information, customer lists or

  information, supplier lists or information, design specifications, scientific processes or formulas,

  and trademarks.”). Plaintiff’s contention that the foregoing definition encompasses financial

  documents within the term “trade secret information” was not substantially justified, and indeed

  was arguably frivolous, because even if the term “trade secret” itself could potentially include

  some financial documents, the definition limits its scope to “scientific or technical trade secret

  information.”

         As to Plaintiff’s first (and primary) argument in the Motion, I do not find good cause to

  modify the Stipulated Confidentiality Order to include “recent financial documents” in the highly

  confidential designation.   The parties specifically bargained for the current version of the

  Stipulated Confidentiality Order. They surely knew, or should have known, from the inception of

  this case that relevant discovery would include financial documents. Yet, they did not include

  financial documents in the highly confidential designation in their bargained for confidentiality

  agreement.




                                                   2
Case 0:19-cv-62974-RAR Document 67 Entered on FLSD Docket 08/22/2020 Page 3 of 5



         Moreover, the sole reason Plaintiff seeks modification now (more than three months after

  the Stipulated Confidentiality Order was entered) is because Plaintiff lost at the August 12, 2020

  discovery hearing. At the hearing, when Plaintiff requested modification, Defendant’s counsel

  noted that Defendant had previously raised the issue of potential modification of the Stipulated

  Confidentiality Order with Plaintiff’s counsel. According to Defendant’s counsel, at that time

  Plaintiff’s counsel responded that he saw no need to modify the order. At the hearing, Plaintiff’s

  counsel stated that Plaintiff was not going to seek modification when it thought it was unaffected

  by the language of the order, but that Plaintiff now desired modification (essentially because I did

  not accept its clearly incorrect contention that financial documents were already covered by the

  order). As I observed, Plaintiff’s counsel’s statements cut against his argument because he resisted

  modification when he believed it was not to Plaintiff’s benefit, and then reversed his position when

  he thought modification was to Plaintiff’s benefit. Thus, while Plaintiff’s request for modification

  – in a vacuum – is not frivolous (unlike Plaintiff’s arguments at the hearing), the road Plaintiff

  traveled to get to the point of asking for the modification undermines its argument for the

  modification’s necessity. Also, I note that Defendant has relied on the Stipulated Confidentiality

  Order by designating financial documents as confidential and not highly confidential [see DE 66

  at p. 3], which further undercuts any good cause argument and suggests that Defendant would be

  unfairly prejudiced by now modifying the confidentiality order.

         Ultimately, Plaintiff’s proposed modification is not supported by good cause. Considering

  the four financial documents that Plaintiff already sought to designate as “highly confidential” as

  emblematic of the types of documents Plaintiff believes merit greater protection, it is clear that

  Plaintiff’s position is unfounded and that its proposed prohibition sweeps entirely too broadly.

  Additionally, while the Motion seeks to allow “recent” financial documents to be designated as



                                                   3
Case 0:19-cv-62974-RAR Document 67 Entered on FLSD Docket 08/22/2020 Page 4 of 5



  “highly confidential,” the Motion fails to provide any further explanation as to what would qualify

  as “recent.” Accordingly, the requested modification would do nothing more than invite further

  disputes in a case where several meritless discovery disputes have already made their way before

  the Court.

          With respect to Plaintiff’s second requested modification, Plaintiff fails to satisfactorily

  explain why good cause exists to adopt the Restatement’s definition of a trade secret. While

  asserting that the Restatement’s definition of a trade secret is broader and that it provides greater

  protection, the gist of Plaintiff’s argument is that it found a definition it likes more that will allow

  it to shield more documents from Defendant (notwithstanding the fact that a “confidential”

  designation is still available to protect against potential harm), so the Court should use that

  definition, which is not binding as a matter of Florida or federal law. 1 That is not good cause, and

  nothing else stated in the Motion sets forth good cause. Moreover, as mentioned above, the highly

  confidential designation option in the Confidentiality Order does not apply to all trade secrets; it

  only applies to “scientific or technical trade secret information.” Thus, with respect to the financial

  document issue, even if the Restatement’s definition of trade secrets could be construed to include




  1
    I also note that Defendant has averred, both at the August 12, 2020 hearing and in its response to
  the instant motion, that Plaintiff’s counsel is himself the Plaintiff’s Chief Technology Officer [DE
  66 at p. 5]. Plaintiff did not squarely address this assertion. This circumstance creates a serious
  asymmetry that potentially undermines the effectiveness of the “highly confidential” designation
  in the first place. As Plaintiff has argued in its motion, the purpose of the “highly confidential”
  designation is to shield particularly sensitive documents from the view of the opposing party’s
  “competitive-decision-making personnel” by restricting access to such documents to only
  opposing counsel. But if Plaintiff’s counsel is himself a C-level executive of Plaintiff, this
  restriction potentially affords Defendant’s “highly confidential” documents little protection at all.
  The issue of Plaintiff’s counsel’s relationship with Plaintiff and its implications for the mechanics
  of the Stipulated Confidentiality Order is not squarely before me. However, the alleged
  circumstances do suggest that widening the scope of what the parties may designate as “highly
  confidential” would only exacerbate the potential unfairness to Defendant.
                                                     4
Case 0:19-cv-62974-RAR Document 67 Entered on FLSD Docket 08/22/2020 Page 5 of 5



  financial documents, the “scientific or technical” limitation would specifically negate that part of

  the definition.

          In concluding that Plaintiff failed to establish good cause, I considered the applicable good

  cause factors, and I balanced the potential harm to Plaintiff, which I find to be minimal (particularly

  where a “confidential” designation is still available for documents outside the scope of the “highly

  confidential” designation), against Defendant’s interest. See In re: Chiquita Brands Int’l, 965 F.3d

  at 1251 (“[T]he district court’s analysis satisfied the most critical Rule 26(c) factor—balancing the

  potential harm to the appellants against the interests of the other parties in the case.”). Because

  Plaintiff has failed to establish good cause, the Motion will be denied.

          Though a close call, I will also deny Defendant’s request for an award of attorneys’ fees

  under Rule 37. I am concerned by Plaintiff’s borderline-vexatious pattern of conduct including its

  related frivolous arguments made at the August 12, 2020 hearing. Nevertheless, when I look at

  the Motion alone, I find that it is substantially justified because reasonable people could differ as

  to the propriety of the Motion. See Knight ex rel. Kerr v. Miami-Dade Cnty., 856 F.3d 795, 812

  (11th Cir. 2017) (“Substantially justified means that reasonable people could differ as to the

  appropriateness of the contested action.” (quoting Maddow v. Procter & Gamble Co., 107 F.3d

  846, 853 (11th Cir. 1997))).

          For the foregoing reasons, and for the reasons stated on the record at the August 12, 2020

  hearing, it is ORDERED and ADJUDGED that the Motion [DE 64] is DENIED. Additionally,

  Defendant’s request for an award of attorneys’ fees under Rule 37 is DENIED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of August 2020.




                                                    5
